Citation Nr: 0317607	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  95-11 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jane Kang, Associate Counsel


REMAND

On May 8, 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain from the National Historical 
Center of the Department of the Navy, 
805 Kidder Breese Street SE, Washington 
Navy Yard, Washington, DC 20374, the 
unit history for NAVSUPPACT in DaNang 
for the year, 1967, for inclusion in the 
veteran's claims folder.  Efforts to 
obtain such unit history must be fully 
documented and the veteran advised of 
the outcome of those efforts.  

2.  Thereafter, and only in the event 
that one or more in-service stressors 
has been verified or otherwise accepted 
as factual if determined to have 
occurred in combat per 38 U.S.C.A. 
§ 1154 (West 1991), the veteran is to be 
afforded a VA medical examination by a 
physician in the specialty of psychiatry 
for the purpose of determining the 
correct diagnosis and etiology of the 
veteran's claimed PTSD, and, 
specifically, whether there is a link 
established by medical evidence between 
current symptoms and an inservice 
stressor.  Arrangements for such 
examination should be made through 
contact with the veteran's attorney.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished if 
deemed warranted by the examiner.  All 
established psychiatric diagnoses are 
then to be fully set forth. 

It is requested that the psychiatric 
examiner offer a professional opinion, 
with full supporting rationale, as to 
the following:  

Whether the veteran has PTSD 
meeting the criteria of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994), 
and, if so, whether it is at least 
as likely as not that the veteran's 
PTSD is the result of any in-
service event(s)?  If the veteran's 
PTSD is found to be related to an 
event occurring during service, the 
examiner must identify specifically 
the link between current symptoms 
of the veteran's PTSD and any 
inservice stressor and discuss the 
sufficiency of the stressor.

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  The examiner is 
requested to discuss why he agrees or 
disagrees with any diagnosis of PTSD of 
record.

3.  Lastly, notify the veteran in 
writing through his attorney, pursuant 
to Bernard v. Brown, 4 Vet. App. 384 
(1993) and Rule of Practice 903(b), of 
the Board's intent to rely on the 
provisions of the VCAA; to consider the 
provisions of 38 U.S.C.A. § 1154 (West 
1991) to the extent that such provisions 
are rendered applicable based on the 
outcome of the determination as to the 
veteran's involvement in combat; and the 
provisions of 38 C.F.R. § 3.304(f), as 
amended.  

With respect to the records retrieval 
sought above, if such records cannot be 
obtained and we do not have affirmative 
evidence that they do not exist, inform 
the veteran of the records that we were 
unable to obtain, including what efforts 
were made to obtain them.  Note that 
under 38 U.S.C.A. § 5103A(b)(3), we are 
obligated to continue trying to obtain 
evidence from a Federal department or 
agency unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  Also inform the 
veteran that the Board will proceed to 
decide his/her appeal without these 
records unless he/she is able to submit 
them.  Allow an appropriate period of 
time within which to respond.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





